Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETIALED ACTION
Claims 28-54 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 23 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,335,446 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 03 May 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of receiving data for at least 9800 patients and utilizing that data in addition to pharmacy claims data for the patients to repeatedly determine patients likely to consume healthcare services at a higher cost relative to other patients in the healthcare plan. If the identified patients have not satisfied care requirements the patents are sent a message to obtain healthcare services. The healthcare services may be obtained from providers that meet certain quality and/or geographic requirements. 
The claimed invention is also subject matter eligible because the claimed invention cannot be practically performed in the human mind and is thus not directed to an abstract idea under step 2A1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
The most remarkable prior art of record is as follows:
Prasad et al.: U.S. Patent No. 7,640,175;
Lutgen et al.: U.S. Pre-Grant Patent Publication No. 2003/0167189;
Chan et al.: U.S. Pre-Grant Patent Publication No. 2001/0039503;
Ho: U.S. Pre-Grant Patent Publication No. 2003/0163349;
Chishti et al.: U.S. Pre-Grant Patent Publication No. 2002/0133386;
Cooper: Comparing Healthcare Systems;
Kraftson et al.: U.S. Patent No. 6,151,581;
Karpf et al.: U.S. Patent No. 7,287,031.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Goetzke et al. (U.S. Pre-Grant Patent Publication No. 2002/0123906) which discloses a system for identifying potential chronic pain suffering patients from a database and stratifying the patients by risk based on preferences.
Tallman et al. (U.S. Patent No. 5,471,328) which discloses a telephonic health assessment system that identifies appropriate care for a patient based on patient condition and assigned risk category.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626